THE plaintiffs were incorporated by an act of parliament of the United Kingdom of Great Britain and Ireland, in 1821. They had a number of agencies in this State, for the purpose of receiving applications for insurance. These applications for insurance are submitted to the directors of the company in England; and if the risk is approved, policies are made out and transmitted to these agencies here, who receive the premiums thereon and remit them to England. All losses are paid through these agents. This company made the necessary deposits with the comptroller, in pursuance of the act of 1853 (pp. 888, 889, §§ 6, 7). The principal office of the company is in New York (1st ward). Under the act of 1855 (p. 44), the commissioners of taxes, c., assessed the plaintiffs upon the amount deposited with the comptroller.
This court held the company to be properly assessed, in New York city, upon the amount of its bonds deposited with the comptroller, c., and that such bonds were included under the term "personal estate," as used in the statute, c.
(See the report of this case in 28 How. Pr., 41.) *Page 33